Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 27 August 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     sir
                     Head Quarters. 27th Augst 1782
                  
                  The Letter of which the inclosed is a Copy, is this Moment come to my Hand—Altho it is not perfectly authentic, yet so far as it depends on the Gentleman who gives me the Informaton, I am confident of his Intelligence—I therefore do not make any Delay to convey this to you immediately.
                  Any further Information I can collect you may depend on receivg as early as possible.
                  I had the Honor of your Letter of the 18th & am much concerned for the Misfortune which has attended the Magnifique—but hope it may not prove so fatal as your fears suggest.
                  I am much flattered with the Idea which you entertain of paying me a Visit at my Quarters—If it should be in your power, I should think myself very happy in receivg this Mark of your Respect, I am &c.
                  
               